PER CURIAM.
We reverse the trial court's summary denial of Ground 1 of Appellant's Florida Rule of Criminal Procedure 3.850 Motion for Postconviction Relief because Appellant should have been afforded the opportunity to amend his facially insufficient claim. See *533Taylor v. State , 248 So.3d 280, 281 (Fla. 5th DCA 2018) ("Because [appellant] had not previously sought or been given leave to amend his rule 3.850 motion, and because the pleading deficiency in his motion is likely correctable, he should be given the chance to do so.") The trial court's order is otherwise affirmed.
AFFIRMED, in part; REVERSED, in part; and REMANDED.
COHEN, C.J., ORFINGER and EVANDER, JJ., concur.